     Case 2:18-cv-01111-TLN-AC Document 18 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ANGEL ZEVALLOS,                                   No. 2:18-cv-01111-TLN-AC
12                       Plaintiff,
13           v.                                         ORDER
14    KATHLEEN ALLISON, et al.,
15                       Defendants.
16

17          Plaintiff Angel Zevallos (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 22, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within twenty-one days. (ECF No. 16.) Plaintiff has filed

23   objections to the findings and recommendations, but they do not address the magistrate judge’s

24   finding that his Second Amended Complaint fails to state a claim upon which relief may be

25   granted. (ECF No. 17.)

26          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

27   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

28   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).
                                                        1
      Case 2:18-cv-01111-TLN-AC Document 18 Filed 08/02/21 Page 2 of 2


 1           The Court has reviewed the file and finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis.

 3           Accordingly, IT IS HEREBY ORDERED that:

 4           1. The Findings and Recommendations filed June 22, 2021 (ECF No. 16), are ADOPTED

 5   IN FULL;

 6           2. The Second Amended Complaint is DISMISSED without leave to amend for failure to

 7   state a claim.

 8           IT IS SO ORDERED.

 9   DATED: July 30, 2021

10

11
                                                 Troy L. Nunley
12                                               United States District Judge

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
